Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 1 of 29 ED #1
IN CLERK'S OFFICE
U.S, DISTRICT COURT E.D.NY.

Marc P. Berger de JUL 17 2019 *
Lara Shaloy Mehraban
Amy Gwiazda* BROOKLYN OFFICE

Sandeep Satwalekar

Eric Forni*

Kathleen Shields*

Rhonda Jung

Attorneys for the Plaintiff

SECURITIES AND EXCHANGE COMMISSION
New York Regional Office

200 Vesey Street, Suite 400

New York, New York 10281-1022

(212} 336-0161 (Satwalekar)

*Not admitted in the U.S. District Court for the Eastern District of New York

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

    

    

SECURITIES AND EXCHANGE . de
COMMISSION, Civil Action No, 19-CV- ()

Plaintiff,
v. JURY TRIAL DEMANDED
GARRETT M. O’ROURKE and MATSUM OTO, J.

MICHAEL J. BLACK,

Defendants. - | KUO, Mud.

 

 

COMPLAINT
Plaintiff, Securities and Exchange Commission (the “Commission”), alleges the
following against defendants Garrett M. O’Rourke (“O’Rourke”) and Michael J. Black “Black,”
and collectively, the “Defendants”):
SUMMARY
1. This is a securities fraud enforcement action. From approximately May 2016
through July 2018 (“the “Relevant Period”), the Defendants schemed to fraudulently sell the

stock of AV1 Group, Inc. (““AV1 Group”), EnviroTechnologies International, Inc.

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 2 of 29 PagelD #: 2

(“EnviroTechnologies”), and other publicly traded companies such as Cyberfort Software Inc.
(“Cyberfort”), to investors in the public United States securities markets, O’Rourke and/or
Black, working together and with others, (a) made false or misleading statements to investors
about each company through high pressure stock promotional campaigns; and, (b) at least as to
EnviroTechnologies, disguised their control over the company and virtually all of its stock that
was available for public trading (the “Float”’).

2. In furtherance of the scheme, O’ Rourke aggressively touted AV1 Group,
Enviro Technologies, and other publicly traded companies to prospective investors, including
elderly retail investors, using high-pressure sales tactics through unsolicited cold calls during
which he repeatedly lied about his association with legitimate financial institutions and the
prospects of the companies. O’Rourke further promised these investors that he had their best
interests in mind, and that he had found promising investment opportunities for them. In
actuality, O’Rourke cold called investors to persuade them to purchase these stocks so that he
and his partners, including Black, could sell their holdings of these stocks for a profit.

3. Black knew that O’Rourke promoted AV1 Group to potential investors to
facilitate the sale of the Defendants’ stock. Black coordinated the sale of AVI Group stock with
the timing of O’Rourke’s AV1 Group stock promotional efforts, and Black subsequently split the
proceeds of those stock sales with O’Rourke. The Defendants’ victims, including the elderly
retail investors who invested their retirement savings based on O’Rourke’s material
misrepresentations, were left holding losing investments while the Defendants profited
handsomely.

4, The Defendants also schemed to disguise the fact that they controlled

EnviroTechnologies because, as they knew, control persons are required to: (a) register the stock

 

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 3 of 29 PagelD #: 3

with the Commission pursuant to Section 5 of the Securities Act of 1933 (the “Securities Act”)
[15 U.S.C. § 77e] prior to selling stock; (b) sell the stock pursuant to an applicable exemption
from registration; or (c) sell the stock pursuant to sale limitations and other conditions set forth in
SEC Rule 144 [17 C.F.R. § 240,144]. Such registration requirements and sale restrictions are
critical safeguards designed to inform investors about the nature of the stock they are holding or
considering buying, and from whom they would be buying that stock.

5. The Defendants, who were control persons of EnviroTechnologies, schemed to
defraud investors by disguising their control over the company and illegally selling its stock in
the public securities markets. To facilitate the scheme, Black directed EnviroTechnologies to
distribute millions of shares of stock to offshore nominee entities. Black and O’Rourke then
coordinated with one or more foreign asset managers fraudulently to sell their
EnviroTechnologies’ stock through those nominees’ business accounts, generating millions of
dollars in illicit proceeds.

6. Black also arranged fraudulently to sell stock of at least AV1 Group through at
least one brokerage account held by companies under his direct control. For example, Black
solicited the help of an individual he believed to be a broker, or a representative of brokers, who
said he would be willing to purchase shares of AV1 Group stock from Black on behalf of his
brokerage customers in exchange for a kickback (i.¢., a secret payment to the “broker” as
consideration for the broker purchasing the stock for his customers). In actuality, the “broker”
was an undercover agent (the “UC”) working for the Federal Bureau of Investigation who
surreptitiously recorded telephone calls and at least one meeting with Black. In those calls and
meeting(s), Black and the UC discussed, in substance, (a) engaging in trades designed to create

the artificial appearance of arms-lengths market transactions where Black would enter an offer to

 

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 4 of 29 PagelD #: 4

sell stock at a specific price and the UC would enter a bid to buy the stock at that specific price,
thereby matching orders or engaging in “cross” trades; and (b) paying a kickback to the UC so
that he would buy Black’s stock on behalf of unsuspecting brokerage customers. Black
subsequently engaged in several “cross” trades with the UC, and arranged for kickbacks to be
paid to him.

VIOLATIONS

7. As aresult of the conduct alleged herein, O’Rourke violated, and unless restrained
and enjoined will continue-to violate, Sections 5(a), 5(c), and 17(a) of the Securities Act of 1933
(“Securities Act”), and Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”)
and Rule 10b-5 thereunder, and Black violated, and unless restrained and enjoined will continue
to violate, Sections 5(a), 5(c), and 17(a)(1) and (3) of the Securities Act, and Section 10(b) of the
Exchange Act and Rules 10b-5(a) and (c) thereunder.

NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT

8. The Commission seeks emergency preliminary relief, including a temporary
restraining order against further violations of the federal securities laws and an emergency asset
freeze to preserve the assets necessary to satisfy an eventual judgment against the Defendants.
The Commission also requests an immediate accounting, a repatriation order, and an evidence
preservation order to facilitate the prompt resolution of this matter on the merits.

9. The Commission further seeks a permanent injunction against the Defendants,
enjoining them from engaging in the transactions, acts, practices, and courses of business alleged
in this Complaint, disgorgement of all ill-gotten gains from the unlawful conduct set forth in this
Complaint, together with prejudgment interest, civil penalties pursuant to Section 20(d) of the

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C.

4

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 5 of 29 PagelD #: 5

§ 78u(d)(3)], orders barring the Defendants from participating in any offering of a penny stock,
pursuant to Section 20(g) of the Securities Act [15 U.S.C. § 77t(g)] and/or 21(d) of the Exchange
Act [15 U.S.C. § 78u(d)] and such other relief as the Court may deem appropriate.
JURISDICTION AND VENUE

10. This Court has jurisdiction over this action pursuant to Section 22(a) of the
Securities Act [15 U.S.C. § 77v(a)] and Sections 21(d), 21(e), and 27 of the Exchange Act [15
U.S.C. §§ 78u(d), 78u(e), and 78aa].

il. | Venue lies in this District pursuant to Section 22(a) of the Securities Act [15
U.S.C. § 77v(a)] and Section 27 of the Exchange Act [15 U.S.C. § 78aa]. Certain of the acts,
practices, transactions and courses of business alleged in this Complaint occurred within the
Eastern District of New York, and were effected, directly or indirectly, by making use of means
or instrumentalities of transportation or communication in interstate commerce, or the mails, For
example, during the Relevant Period, individuals who reside in the Eastern District of New York
purchased the stock of EnviroTechnologies and AV1 Group during the Relevant Period.

DEFENDANTS

12. Garrett M. O’Rourke (“O’Rourke”), age 31, is a resident of Miami Beach,
Florida. O’Rourke owns and operates three United States-based corporations: Tactical Holding
Corp., DRG America, Inc., and Lion Media Corp.

13. Michael J. Black, (“Black”), age 66, is a resident of Maryland and the founder of
EnviroTechnologies. Black was the President and sole director of EnviroTechnologies until July
2016. Black owns and operates four United States-based corporations: Neoventive LLC, Arc

Development Group, Inc., Sencha Corporation, and Signal Wave LLC.

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 6 of 29 PagelD #: 6

RELATED PARTIES

14. AV1 Group describes itself as an investment and holding company “established to
identify, secure, and monetize emerging growth companies, technologies and ecommerce
businesses positioned for exponential growth.” AV1 Group (Ticker: AVOP) is quoted on OTC
Link (previously, “Pink Sheets”), operated by OTC Markets Group, Inc. AV1 Group was:
incorporated in Florida in 1998 and is based in LaJolla, California.

15.  EnviroTechnologies is an organic products company. EnviroTechnologies
(Ticker: ETI) trades on OTC Link (previously, the “Pink Sheets”), operated by OTC Markets
Group, Inc. EnviroTechnologies was incorporated in Delaware in 1996 under the name HIS of
Virginia, Inc., and is currently headquartered in Pleasant Grove, Utah.

16. Cyberfort is a Nevada corporation, currently headquartered in San Francisco,
California, which focuses on providing cybersecurity technology. Cyberfort’s common stock
(Ticker: CYBF) is quoted on the OTC Markets.

BACKGROUND

17. The term “microcap” applies to publicly-traded companies with low or “micro”
capitalizations, meaning the total value of a company’s stock. Microcap stocks also are
commonly referred to as “penny stocks.”

18. “Restricted stock” is stock of a publicly traded company (also known as an
“issuer”) acquired from an issuer, or an affiliate of the issuer, in a private transaction that is not
registered with the Commission. Stock held by an issuer or affiliate of an issuer is restricted
stock. Absent an exemption under the federal securities laws and rules, restricted stock cannot
be legally offered or sold to the public unless a securities registration statement has been filed

with the Commission (for an offer) or is in effect (for a sale). A registration statement contains

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 7 of 29 PagelD #: 7

important information about an issuer’s business operations, financial condition, results of
operation, risk factors, and management. It also discloses any person or group who is the
beneficial owner of more than 5% of the company’s securities.

19. _ An “affiliate” of an issuer is a person or entity that, directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under common control with, such
issuer (i.e., a control person), “Control” means the power to direct management and policies of
the company in question. Typically, affiliates include officers, directors and controlling
shareholders, but any person who is under “common control” with, or has common control of, an
issuer is also an affiliate.

20. “Unrestricted stock” is stock of a publicly traded company that may be legally
offered and sold in the public securities marketplace by a non-affiliate, ordinarily having
previously been subject to a registration statement. Registration statements are transaction-
specific, however, and apply to each separate offer and sale as detailed in the registration
statement. Registration, does not attach to the security itself, and registration at one stage for one
party does not necessarily suffice to register subsequent offers and sales by the same or different
parties. For example, if a control person buys shares in the company under his or her control,
those shares are subject to restrictions and ordinarily require a registration for bulk sales of such
shares.

21. <A “transfer agent” is an entity which, among other things, issues and cancels
certificates of a company’s stock to reflect changes in ownership. Many companies that have
publicly traded securities use transfer agents to keep track of the individuals and entities that own

their stocks.

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 8 of 29 PagelD #: 8

22. An “underwriter” is any person or entity, who either has purchased from an issuer
with a view to distributing a security, or who offers or sells for an issuer (including an affiliate of
an issuer) in connection with the distribution of any security.

FACTS
AV1 GROUP

23. | Onor about May 3 and 4, 2016, no shares of AV1 Group traded in the OTC
Markets.

24. Onor about May 4, 2016, O’Rourke, using the alias “Jonathan Banks,” engaged
in a telephone conversation with an individual referred to herein as Investor No. 1 about stocks
of companies including AV1 Group. Investor No. 1, without O’Rourke’s knowledge, recorded
the telephone conversation. During the telephone conversation, O’Rourke promised that AV1
Group would be a profitable investment. In actuality, and as O’Rourke knew or was reckless in
not knowing, Black controlled AV1 Group’s Float and intended to dump it into the securities
markets to investors like Investor No. 1, and these anticipated sales would likely cause AV1
Group’s stock price to decline significantly.

25, During the same telephone conversation on or about May 4, 2016, O’ Rourke said
to Investor No. 1: “Tell you that what’s going to happen .. . an IPO will come out, it will have a
price target of $1 a share to start .. . they’ll come to me and they’ll say ‘look hey Jon, the first
million shares are your investors, you get your investors in, what price do you want to set them
at.” And, I’ll try to negotiate as low as I can so we can meet in the middle.”

26, O’Rourke knew, or was reckless in not knowing, that his representations to
Investor No. 1 on or about May 4, 2016 were, at a minimum, materially misleading because AV1

Group did not intend to issue new stock at $1. Instead, an individual working, directly or

 

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 9 of 29 PagelD #: 9

indirectly, with O’Rourke and Black intended to enter a trade around $1 to make it appear as if
there was legitimate market trading at that price.

27. On or about May 5, 2016, the individual working, directly or indirectly, with
O’Rourke and Black entered an order to buy 100 shares of AV1 Group for $0.99 per share,
which created the false impression of legitimate market demand at that price. The order was
executed in the market, representing the only trade that day.

28. The next day, O’Rourke talked by telephone with Investor No. 1, who recorded
the conversation. O’Rourke, once again, used the alias “Jonathan” to communicate with Investor
No. 1. O’Rourke persuaded Investor No. 1 to sell some securities in his possession so that he
would have approximately $15,000 in his brokerage account. O’Rourke then persuaded Investor
No. 1 to purchase 30,000 shares of AV1 Group stock for approximately $15,000, or
approximately $0.50 per share. O’Rourke claimed that he was looking out for Investor No. 1’s
best interest in advising him to invest in AV1 Group.

29.  O’Rourke knew, or was reckless in not knowing, that he was not looking out for
Investor No. 1’s best interest on or about May 6, 2016 because he omitted the material fact that
O’Rourke was working together with Black to dump millions of shares of AV1 Group stock into
the market.

30. In fact, starting on May 6, 2016, Black, through an account in the name of
Neoventive, began to sell AV1 Group stock into the market, including selling 30,000 shares at or
about the same time that Investor No. 1 bought 30,000 shares. In total, Black sold approximately
800,000 shares of AV1 Group stock on May 6, 2016. That day, more than 1.5 million shares of

AV1 Group stock traded in the public markets.

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 10 of 29 PagelD #: 10

31. Black knew, or was reckless in not knowing, that he was selling his AV1 Group
stock at or about the same time that O’ Rourke was promoting AV1 Group to prospective
investors as a promising investment opportunity.

32. Between approximately May 9 and May 18, 2016, as O’Rourke continued to
promote AV1 Group to prospective investors, Black sold an additional approximately 480,000
shares of AVI Group stock at prices ranging from $.33 per share to $.70 per share.

33. By May 18, 2016, AV1 Group’s stock price had declined to $.31 per share by
approximately 1:58 p.m. ET. Shortly after 2:00 p.m. ET that day, O’Rourke began purchasing
AV1 Group’s stock through a brokerage account under his control to create the artificial
appearance of market demand at increasing prices for AV1 Group’s stock. For example,

O’ Rourke purchased 2,500 shares at $.40 per share at approximately 2:02 p.m. ET and purchased
approximately 47,100 additional shares of AV1 Group’s stock between approximately 2:02 p.m.

ET and 3:57 p.m. at prices ranging from $.45 per share to $.60 per share. By 4:00 p.m. ET, AV1

Group’s stock price closed at $.75 per share.

34. Between approximately May 19 and June 27, 2016, O’ Rourke purchased another
approximately 22,000. shares of AV1 Group’s stock and continued to solicit one or more
potential investors to do the same in order to generate market interest to facilitate Black’s sales.

35, O’Rourke also sold AV1 Group’s stock while encouraging Investor No. 1 to buy
additional shares of the company’s stock. On or about May 23, 2016, O’ Rourke (using the
Jonathan Banks moniker) said to Investor No. 1 in a recorded telephone conversation: “‘stock
right now is available at $.83. That’s really where they want it to go. Asking price this morning
was $.90. So they think $.83 actually is a really good discount. But I could probably get it even

cheaper for you, maybe even $.80. But, I would need just a teeny tiny trade around $.83 after

10

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 11 of 29 PagelD #: 11

that. So I’m curious, if we did it in your wife’s account and got her the cheap stuff she would be
happy about would you maybe have even like $200 or $300 left in your online account where
you could put through a small trade afterwards?”

36. Investor No. 1, at O’Rourke’s request, purchased 200 shares of AV1 Group’s
stock at $.83 that day. O’ Rourke knew, or was reckless in not knowing, that his statements to
Investor No. 1 on or about May 23, 2016 were, at a minimum, materially misleading because he
omitted the material fact that he sold, or would be selling, AV1 stock through his own account
that day, including at $.83 per share. In fact, at or around the same time that O’Rourke
encouraged Investor No. 1 to buy AV1 Group stock at $.83 per share, O’Routke sold AVI
Group’s stock at $.83 per share.

37. In total, O’Rourke purchased and sold approximately 80,000 shares of AV1
Group stock, generating approximately $15,668 in net proceeds.

38. In May and June 2016—in coordination with O’ Rourke’s efforts to promote AV1
Group to prospective investors—Black sold approximately 2.7 million shares of AV1 Group
stock for proceeds of approximately $2.1 million. Black shared the proceeds of those sales with
O’Rourke. Black, directly or indirectly, transferred approximately 40% of his AV1 Group stock
sale proceeds, or approximately $834,666, to the account of a company controlled by O’Rourke
called Tactical Holding Corp., between May 12, 2016 and August 2, 2016.

39. Between approximately May 6, 2016 and June 30, 2016—as O’Rourke promoted
AVI Group to one or more prospective investors—approximately 172,000 shares traded per day
in the securities of AV1 Group stock, as compared to an average trading volume of just
approximately 110 shares traded per day in the preceding three months. By July 1, 2016, only

100 shares traded again that day, and an average of approximately 4,400 shares traded per day

It

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 12 of 29 PagelD #: 12

between July 1, 2016 and August 31, 2016. As of the date of this complaint, AV1 Group’s stock
price is $.02 per share.

40, Between May 6, 2016 and June 28, 2016, Investor No. 1 purchased at least
136,000 shares of AV1-Group, for approximately $103,000.

BLACK’S AVI GROUP CROSS TRADES

41, Despite selling approximately 2.7 million shares in coordination with O’Rourke’s
promotional campaign in May and June 2016, Black continued to hold shares of AV1 Group. To
sell those shares, Black, directly or indirectly, engaged an individual to buy that stock from him.
The individual represented himself to Black as someone who had a network of brokers with
discretion to trade in their customers’ accounts. And, for a kickback, those brokers would buy
Black’s stock from him on their customers’ behalf. Unbeknownst to Black, the individual with
whom Black was arranging these sales was an undercover FBI agent—the UC—who recorded
the conversations.

42. As the table below reflects, on several occasions, in late 2016 and early 2017,
Black agreed to coordinate, or “cross,” his sale of stock with the UC in the public securities
markets in exchange for agreeing to pay a kickback to the UC. As examples, Black engaged in

the foliowing cross trades with the UC:

 

  

   

 

 

 

 

 

 

 

 

 

- oe pate a: Quantity
December 9, 2016 20,000 shares
December 16, 2016 25,000 shares
December 19, 2016 25,000 shares
December 20, 2016 25,000 shares
January 10, 2017 22,500 shares
43. The trades appeared as legitimate arms-length securities transactions to market

participants when, in actuality, Black coordinated those trades—for a kickback—with the UC.

12

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 13 of 29 PagelD #: 13

In furtherance of their agreement, Black arranged for the UC to be paid a kickback for buying the
stock from Black.
ENVIROTECHNOLOGIES
Black Controlled EnviroTechnologies as a Consultant

44, From at least December 2010 until July 2016, Black served as the President and
sole director of EnviroTechnologies. Although Black formally stepped down from those roles in
or about July 2016, he continued to exercise control over the company’s business.

45. In or about July 2016, Black executed a consulting agreement with
EnviroTechnologies in exchange for 7,000,000 shares of its common stock. According to the
terms of the consulting agreement executed between EnviroTechnologies and Black, Black
agreed to:

assist the Company in filing all required and necessary corporate documents with

FINRA; providing strategic financial assistance; introducing the Company to third

parties, including independent companies, governmental contacts, and/or third party

individuals interested in purchasing its products or forming a business relationship with
the Company; assisting in defining marking and business strategies for the Company; and
assisting the Company in any other project the Company and Consultant [Black] agree

upon relative to other Company channels and business... .

46. In order to conceal his control over the company, Black removed himself as the
President and sole director of EnviroTechnologies. As a result, his name did not appear in the
company’s disclosures of its management and he was not obviously an affiliate of the company.
In actuality, Black continued to exercise control over EnviroTechnologies as a consultant from
approximately July 2016 through at least 2018. For example, in order to facilitate trading in the

securities of EnviroTechnologies, Black prepared EnviroTechnologies’ financial statements,

which he then posted on OTC Markets’ website, and he coordinated payments of

13

 

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 14 of 29 PagelD #: 14

EnviroTechnologies’ OTC Markets semi-annual fees to ensure that sufficient information was
disclosed about the company so that it could be traded in the OTC Markets.
Black and O’ Rourke Controlled EnviroTechnologies Through its Stock

47. Qnor about March 10, 2014, Black, through EnviroTechnologies, transferred
200,000 shares of Series A preferred (restricted) stock to a Malta-based company.

48. Onor about September 23, 2016, Black arranged for that Malta-based company to
transfer 200,000 shares of Series A preferred stock to three nominee entities, referred to herein as
Company A, B, and C, as follows:

i, Company A received 70,000 Series A preferred shares;
ii. Company B received 70,000 Series A preferred shares; and
iti. Company C received 60,000 Series A preferred shares.

49, In or about October 2016, Black arranged for Company A, B, and C to convert
their Series A preferred shares into a total of 30,000,000 shares of common stock. Black
facilitated the share conversions by, among other things, providing the conversion transaction
documents and instructions to EnviroTechnologies’ transfer agent. Those transaction documents
included representations from EnviroTechnologies’ attorney—who had also served as the
company’s attorney when Black was the President and sole director—that none of the three
nominee entities seeking to convert the Series A shares were affiliates of EnviroTechnologies
and, therefore, the stock could be unrestricted. Black knew, or was reckless in not knowing, that
these representations were false.

50. On or about October 11, 2016, Black sent an email to EnviroTechnologies’
transfer agent instructing it to “have the [Company A] and [Company B] certificates sent to” the

same address in Canada, and “the [Company C] certificate” sent to a foreign asset manager based

14

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 15 of 29 PagelD #: 15

in Switzerland. In the same email, Black directed the transfer agent to bill EnviroTechnologies
for the cost of the certificates and delivery.

51. In October 2016, EnviroTechnologies’ transfer agent, in reliance on the attorney’s
false representations, released unrestricted stock certificates to each of the three nominee entities
and distributed the certificates according to Black’s instructions.

52, On or about November 17, 2016, Company C transferred its stock to an entity
referred to herein as Company D.

53, / Black also caused EnviroTechnologies te issue approximately 20,000,000
additional shares to two additional nominee entities, referred to herein as Company E and
Company F, with whom he coordinated as follows:

i. In or about 2011, Black caused EnviroTechnologies to issue a promissory note
with a stock conversion provision to an entity controlled by one of Black’s
associates. Black arranged for the conversion of the debt evidenced by the
promissory note into EnviroTechnologies’ common stock.

ii. On or about November 1, 2016, Black, directly or indirectly, acquired the
promissory note from his associate. Black’s associate assigned the promissory
note to his entity Neoventive, a United States based entity that is solely
controlled by Black.

iii. In order to conceal his ownership and control over the shares that would be
generated through the promissory note, on or about January 20, 2017, Black,
through Neoventive, partially assigned the promissory note to a foreign nominee
company controlled by a foreign asset manager, Company E. Black arranged for

Company E to exercise its conversion rights to obtain 10,000,000 shares of

15

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 16 of 29 PagelD #: 16

iv.

34.

EnviroTechnologies stock. EnviroTechnologies’ attorney wrote a letter to the
company’s transfer agent falsely claiming that Company E was not an affiliate of
the company. And, Black, who knew or was reckless in not knowing that the
attorney’s letters contained false representations, provided the conversion
transaction documents to the company’s transfer agent. As a result, the transfer
agent-—at Black’s direction—agreed to distribute an unrestricted stock certificate
to Company E.

On or about April 18, 2017, Black, through Neoventive, partially assigned his
convertible promissory note to another foreign nominee entity, Company F.
EnviroTechnologies’ attorney wrote a letter to the company’s transfer agent
falsely claiming that Company F was not an affiliate of the company. And,
Black provided the conversion transaction documents to the company’s transfer
agent. As a result, the transfer agent—at Black’s direction—agreed to distribute
an unrestricted stock certificate for 10,000,000 shares to Company F in or about
May 2017.

As the table below reflects, by May 2017, through the transactions described

above, Black had orchestrated the issuance of 50,000,000 shares of purportedly unrestricted

stock to the Companies A - F, This stock represented 100% of purportedly unrestricted stock in

EnviroTechnologies’ market as of January 2017 and approximately 94% of purportedly

unrestricted stock in EnviroTechnologies’ market as of May 2017, and approximately 22% of the

16

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 17 of 29 PagelD #: 17

company’s issued and outstanding shares,

 

Sales of EnviroTechnologies Stock

55. Between approximately February 2017 and June 2017, the Defendants and others
with whom they were coordinating arranged for the foreign asset managers they had enlisted to
dump the EnviroTechnologies stock. The Defendants, directly or indirectly, arranged for the sale
of their stock that was in the possession of the foreign asset managers.

56. During that time period, one foreign asset manager sold over 2.9 million shares of
EnviroTechnologies stock on behalf of Companies D and E for proceeds of approximately $3.8
million.

57. During the same time period, another foreign asset manager sold over 966,000
shares of EnviroTechnologies stock on behalf of Company F for proceeds of approximately
$295,000.

58. The United States securities laws require registration of large scale stock sales

like the stock dump that the Defendants arranged to conduct through Companies A — F, apart

17

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 18 of 29 PagelD #: 18

from certain enumerated limitations and conditions set forth in SEC Rule 144, which were not
satisfied in this case. The Defendants were part of a control group, and therefore affiliates, of
EnviroTechnologies. Black controlled, or had the power to control, EnviroTechnologies by,
among other actions, preparing and filing corporate documents and providing direction to
EnviroTechnologies’ transfer agent, and O’Rourke partnered with Black in exercising that
control to effect a massive dump of the company’s stock. The Defendants could also exercise
control over EnviroTechnologies by virtue of their control over a significant percentage of the
company’s stock, including virtually the entire Float. As the chart below reflects, the
Defendants’ sale of EnviroTechnologies’ stock constituted virtually all of the market volume in
early 2017, and their coordinated trading efforts caused, directly or indirectly, a dramatic spike in

EnviroTechnologies’ stock price.

 

EnviroTechnologies Technologies, International
Feb 2017 - June 2017

$2.00 450,000

$1.80 400,000

$1.60
350,000

$1.40
300,000

 

 

 

 

$1.20 y
a £
u 250,000 3
a oa
B $1.00 Fe
3 200,000 5
5 a
$0.80 ‘
150,060
40,60
$0.40 100,000
$0.20 50,000
s-
o Sg 2 og 2 Gg 2 2 8 2 gS fF oS
re RP PP?
PP aR PR MP Mt
kant Market Volume = 2772 Defendants’ Volume = ====Closing Price
59. The Defendants knew, or were reckless in not knowing, that they were required

by law to register their sales of EnviroTechnologies’ stock with the Commission or otherwise
comply with the conditions set forth in SEC Rule 144. To evade those rules, the Defendants

18

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 19 of 29 PagelD #: 19

schemed fraudulently to conceal their ownership and control and to deceive investors in the
market for EnviroTechnologies stock by (a) distributing stock across the seemingly unrelated
nominee companies; and (b) selling their stock through the foreign asset managers.

60. No valid registration exemption applied to the sale of the Defendants’ stock. In
particular, the foreign asset managers acted as underwriters because they sold stock on behalf of
the Defendants, who were affiliates of EnviroTechnologies. A stock transaction involving an
underwriter is not exempt from registration.

61. The Defendants also failed to comply with the provisions of SEC Rule 144,
including sale restrictions applicable to affiliates. For example, the Defendants sold, directly or
indirectly, more than 1% of EnviroTechnologies issued stock between February and March 2017.

62. Onor about April 12, 2017, EnviroTechnologies filed publicly an annual report
for the year ended December 31, 2016. Black prepared the report. EnviroTechnologies
disclosed certain control persons, but did not disclose Black or O’Rourke, or the companies
through which they held stock, including Companies A through D. Through Companies A
‘through D, the Defendants controlled more than 5% of EnviroTechnologies’ issued stock.

63. The Defendants continued to control EnviroTechnologies stock after June 2017.
And, O’Rourke called prospective investors to encourage them to buy EnviroTechnologies stock
in 2018 in coordination with the Defendants’ sale of additional EnviroTechnologies stock.

O’Rourke’s Promotion of EnviroTechnologies Stock and the Defendants’ Sales

64. | The Defendants resumed their efforts to dump EnviroTechnologies stock in
2018. In April 2018, O’Rourke solicited multiple investors to buy EnviroTechnologies
stock. His pitches to these investors were similar to the pitches he made to sell AV1 Group

stock. He, again, used fictitious names. O’Rourke falsely stated that he was working at or with a

19

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 20 of 29 PagelD #: 20

well-known brokerage firm, and falsely represented that EnviroTechnologies would be a
profitable investment for the investors he solicited. O’ Rourke also failed to disclose the material
information that while he was encouraging these investors to buy EnviroTechnologies stock, he
was working in a coordinated effort with Black to dump large quantities of that stock into the
demand he was working to create,

65. In or about April 2018, an individual referred to herein as Investor No. 2 received
an unsolicited call from O’Rourke who was, again, using the alias “Jonathan.” O’Rourke falsely

| represented to Investor No. 2 that he worked for E*Trade—the brokerage firm at which Investor
No, 2 held an account—and recommended that Investor No. 2 invest in EnviroTechnologies.
O’Rourke made materially misleading statements to Investor No. 2, concealing the critical fact
that O’Rourke was engaging in a coordinated dump of EnviroTechnologies stock in April 2018.

66, Investor No. 2 purchased over $49,000 worth of EnviroTechnologies stock from
April 23, 2018 through April 26, 2018, at prices ranging from approximately $1.03 to $1.14 per
share. From April 23, 2018 through April 26, 2018, O’Rourke and Black, directly or indirectly,
arranged for the sale of approximately 391,000 shares of EnviroTechnologies stock through a
foreign asset manager. Investor No, 2 eventually sold her EnviroTechnologies stock for losses of
approximately $43,000.

67.  Inor about April 2018, O’Rourke contacted an individual referred to herein as
Investor No. 3 using the moniker “Jonathan” and/or “Jonathan Chase.” During that call,
O’Rourke falsely represented to Investor No. 3, in substance, that Investor No. 3 would make a
lot of money if he invested in EnviroTechnologies, and O’ Rourke assured Investor No, 3 that he
would receive a dividend if he purchased 100,000 shares. O’Rourke also falsely represented to

Investor No. 3 that O’Rourke had not lost client money before. In actuality, O’ Rourke had

20

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 21 of 29 PagelD #: 21

encouraged at least Investor No. | to invest in AV1 Group, resulting in significant losses. And,
O’ Rourke knowingly or recklessly misrepresented to Investor No. 3 that EnviroTechnologies had
hired TD Ameritrade Corp., the brokerage firm at which Investor No. 3 held brokerage accounts,
to assist with getting EnviroTechnologies listed for trading on NASDAQ, a stock exchange.
O’Rourke made these materially misleading statements to Investor No. 3, concealing the critical
fact that O’Rourke was engaging in a coordinated dump of EnviroTechnologies stock in April
2018.

68. Between April 11, 2018 and May 16, 2018, Investor No. 3 purchased
approximately 114,000 shares of EnviroTechnologies stock at prices ranging from approximately
$.29 to $1.13 per share. Contrary to O’Rourke’s representations, EnviroTechnologies did not
issue a dividend to Investor No. 3, despite his purchase of over 100,000 shares of the company’s
stock. Investor No. 3 eventually sold his EnviroTechnologies stock, suffering losses of almost
87% of his initial investment.

69. In total, between January 30, 2018 and May 10, 2018, and in coordination with
O’Rourke’s efforts to promote EnviroTechnologies stock to investors, the Defendants, directly or
indirectly, sold approximately 924,000 shares of EnviroTechnologies for proceeds of
approximately $788,000.

70. In total, from approximately February 7, 2017 to May 10, 2018, the Defendants,
directly or indirectly, generated a total of at least $4.5 million in proceeds by selling the stock of
EnviroTechnologies.

EnviroTechnologies’ Sale Proceeds
71. Asintended from the outset of the scheme, the Defendants shared in the proceeds

of the foreign asset managers’ stock sales in 2017 and 2018. For example, one of the foreign

2}

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 22 of 29 PagelD #: 22

asset managers who sold EnviroTechnologies stock on behalf of Companies D and E transferred
approximately $1.4 million of sale proceeds to various United States-based corporations
controlled by O’Rourke. In addition, Company A and the operator of Company A received at
least $1.6 million in sale proceeds from the foreign asset managers. As the chart below
illustrates, the operator of Company A, in turn, transferred hundreds of thousands to accounts
held by O’Rourke and Black. Company F also transferred money to accounts controlled by

O’Rourke at or about the same time that Company F sold EnviroTechnologies stock.

      
  
    
 
 

(Oct-Nowa7)_

 

(Jan 17— Feb 18)

(Feb 17+ Jun 17}

$144K
(jan 17 — Dec 18)

 

22

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 23 of 29 PagelD #: 23

CYBERFORT SOFTWARE, INC.

72.  O’Rourke persuaded investors to purchase the stock of companies other than AV1
Group and EnviroTechnologies, including, but not limited to, the stock of Cyberfort Software,
Inc. (““Cyberfort”).

73. Between March 1, 2018 and May 31, 2018, a total of 10 shares of Cyberfort were
publicly traded. At or about that time, O°Rourke, directly or indirectly, began promoting
Cyberfort to prospective investors.

74. — Specifically, after O’Rourke made the misrepresentations to Investor No. 2
discussed in paragraph 65 above and recommended that Investor No. 2 invest in Cyberfort,
Investor No. 2 subsequently purchased approximately 70,000 shares of Cyberfort stock from on
or about July 2, 2018 through on or about July 31, 2018.

75.  Inor about June 2018, O’Rourke contacted an individual identified herein as
Investor No. 4 using the alias “Jonathan Chase.” O’ Rourke falsely represented to Investor No. 4,
in substance, that Cyberfort would issue stock in a public offering at $13 per share (over six
times the actual stock price at that time). O’Rourke falsely represented to Investor No. 4 that
O’Rourke had personal knowledge that a large financial institution committed to investing
millions of dollars in Cyberfort. Ultimately, Cyberfort never announced any such investment.

76. Based on O’Rourke’s false and misleading representations, Investor No. 4
purchased over $60,000 of Cyberfort’s stock between June 29, 2018 and August 10, 2018, at
prices ranging from approximately $1.55 to $1.96 per share. Shortly after these purchases, the
price of Cyberfort stock fell dramatically. Investor No. 4 subsequently sold his entire position

for a loss of over $59,000.

23

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 24 of 29 PagelD #: 24

77. In or about July 2018, O’ Rourke contacted Investor No. 3 by telephone on several
occasions and encouraged him to invest in Cyberfort. O’Rourke knowingly, or recklessly,
falsely claimed in these telephone conversations that: (1) Investor No. 3 would make money if he
invested in Cyberfort stock; (2) Investor No. 3 would receive Cyberfort warrants after he
purchased Cyberfort stock; (3) O’Rourke believed that Cyberfort’s stock price would increase by
100% to 120% in 60 days; and (4) Cyberfort—a company with little to no revenues—provided
cybersecurity services for a number of Fortune 500 companies.

78. Investor No. 3 ultimately purchased approximately 110 shares of Cyberfort stock
on or about August 8, 2018.

FIRST CLAIM FOR RELIEF
FRAUD IN THE OFFER OR SALE OF SECURITIES
(Violations of Section 17(a) of the Securities Act)
(O’Rourke)
79. Paragraphs 1 through 78 above are re-alleged and incorporated by reference as if
fully set forth herein.

80, By reason of the conduct described above, O’Rourke, in the offer or sale of
securities, by the use of the means or instrumentalities of interstate commerce or of the mails,
directly or indirectly, acting with the requisite degree of knowledge or state of mind (i) employed
devices, schemes, or artifices to defraud; (ii) obtained money or property by means of any untrue
statement of a material fact or any omission to state a material fact necessary in order to make
the statements made, in light of circumstances under which they were made, not misleading; and
(iii) engaged in transactions, practices, or courses of business which operated or would operate as
a fraud or deceit upon any persons, including purchasers or sellers of the securities.

81. By reason of the conduct described above, O’Rourke violated Securities Act

Section 17(a} [15 U.S.C. § 77q(a)}.

24

 
Case 1:19-cv-04137-KAM-PK Document1 Filed 07/17/19 Page 25 of 29 PagelD #: 25

SECOND CLAIM FOR RELIEF
FRAUD IN THE OFFER OR SALE OF SECURITIES
(Violations of Sections 17(a)(1) and (3) of the Securities Act)
(Black)

82. Paragraphs 1 through 78 above are re-alleged and incorporated by reference as if
fully set forth herein.

83. By reason of the conduct described above, Black, in the offer or sale of securities,
by the use of the means or instrumentalities of interstate commerce or of the mails, directly or
indirectly, acting with the requisite degree of knowledge or state of mind (1) employed devices,
~ schemes, of attifices to defraud; and (ii) engaged in transactions, practices, or courses of business
which operated or would operate as a fraud or deceit upon any persons, including purchasers or
sellers of the securities.

84. By reason of the conduct described above, Black violated Securities Act Sections
17(a)(1) and (3) [15 U.S.C. § 77q(a)(1) and ()].

THIRD CLAIM FOR RELIEF
FRAUD IN CONNECTION WITH THE PURCHASE OR SALE OF SECURITIES
(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 thereunder)
(O’Rourke)

85. Paragraphs 1 through 78 above are re-alleged and incorporated by reference as if
fully set forth herein.

86. | By reason of the conduct described above, O’Rourke, directly or indirectly, in
connection with the purchase or sale of securities, by the use of the means or instrumentalities of
interstate commerce or of the mails, or of any facility of any national securities exchange,
intentionally, knowingly or recklessly, (i) employed devices, schemes, or artifices to defraud; (1i)

made any untrue statement of a material fact or omitted to state a material fact necessary in order

to make the statements made, in light of the circumstances under which they were made not

25

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 26 of 29 PagelD #: 26

misleading; and (iii) engaged in acts, practices, or courses of business which operated or would
operate as a fraud or deceit upon any persons, including purchasers or sellers of the securities.

87. By reason of the conduct described above, Garrett O’Rourke violated Exchange
Act Section 10(b) [15 U.S.C. § 78j(b)] and Rule 10b-5 [17 C.F.R. § 240.10b-5] thereunder.

FOURTH CLAIM FOR RELIEF
FRAUD IN CONNECTION WITH THE PURCHASE OR SALE OF SECURITIES
(Violations of Section 10(b) of the Exchange Act and Rules 10b-5(a) and (c) thereunder)
(Black)

88. Paragraphs 1 through 78 above are re-alleged and incorporated by reference as if
fully set forth herein.

89. By reason of the conduct described above, Michael J. Black, directly or indirectly,
in connection with the purchase or sale of securities, by the use of the means or instrumentalities
of interstate commerce or of the mails, or of any facility of any national securities exchange,
intentionally, knowingly or recklessly, (i) employed devices, schemes, or artifices to defraud;
and (ii) engaged in acts, practices, or courses of business which operated or would operate as a
fraud or deceit upon any persons, including purchasers or sellers of the securities.

90. By reason of the conduct described above, Black violated Exchange Act Section

10(b) [15 U.S.C. § 78j(b)] and Rules 10b-5(a) and (c) [17 C.F.R. § 240.10b-5(a) and (c)]

 

thereunder.
FIFTH CLAIM FOR RELIEF
UNREGISTERED OFFERINGS OF SECURITIES
(Violations of Sections 5(a) and 5(c) of the Securities Act)
(Black and O’Rourke)
91. Paragraphs 1 through 78 above are re-alleged and incorporated by reference as if
fully set forth herein.

26

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 27 of 29 PagelD #: 27

92. By reason of the conduct described above, the Defendants, directly or indirectly:
(a) made use of the means or instruments of transportation or communication in interstate
commerce or of the mails to sell, through the use or medium of a prospectus or otherwise,
securities as to which no registration statement has been in effect and for which no exemption
from registration has been available; and/or (b) made use of the means or instruments of
transportation or communication in interstate commerce or of the mails to offer to sell, through
the use or medium of a prospectus or otherwise, securities, including, but not limited to, the

| securities of EnviroTechnologies, as to which no registration statement has been filed and for

which no exemption from registration has been available.

93. As aresult, the Defendants violated Securities Act Sections 5(a) and (c)
[15 U.S.C. §§ 77e(a) and (c)].

PRAYER FOR RELIEF

WHEREFORE, the Commission respectfully requests that this Court:

A. Temporarily, preliminarily, and permanently restrain the Defendants, their
officers, agents, servants, employees and attorneys, and those persons in active concert or
participation with him who receive actual notice of the injunction by personal service or
otherwise, and each of them, from violating Sections 5(a), 5(c), and 17(a) of the Securities Act
[15 U.S.C. §§ 77e(a), (c), and 77q], and Sections 10(b) of the Exchange Act [15 U.S.C. § 78j(b)],
and Rule 10b-5 thereunder [17 C.F.R. 240.10b-5].

B, Order the Defendants to disgorge, with prejudgment interest, all ill-gotten gains
obtained by reason of the unlawful conduct alleged in this Complaint;

Cc. Order the Defendants to pay civil monetary penalties pursuant to Section 20(4) of

the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C.

§ 78u(d)3)];
27

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 28 of 29 PagelD #: 28

D. Enter an order barring the Defendants from participating in any offering of a
penny stock, pursuant to Section 20(g) of the Securities Act [15 U.S.C. § 77t(g)] and/or 21(d) of
the Exchange Act [15 U.S.C. § 78u(d)];

E, Retain jurisdiction over this action to implement and carry out the terms of all
orders and decrees that may be entered; and

F. Grant such other and further relief as this Court may deem just and proper.

28

 
Case 1:19-cv-04137-KAM-PK Document 1 Filed 07/17/19 Page 29 of 29 PagelD #: 29

JURY DEMAND

The Commission demands a jury in this matter for all claims so triable.

DATED this | fday of “WI, : 2019,
SP submitted,

‘Lara Shalov Mehraban

 

Marc P. Berger
Amy Gwiazda*
Sandeep Satwalekar
Eric Forni*
Kathieen Shields*
Rhonda Jung

Attorneys for the Plaintiff

SECURITIES AND EXCHANGE COMMISSION
New York Regional Office

200 Vesey Street, Suite 400

New York, New York 10281-1022

(212) 336-0161 (Satwaiekar)

*Not admitted in the U.S. District Court for the
Eastern District of New York

29

 
